Case: 20-40753     Document: 00516132471         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 15, 2021
                                  No. 20-40753
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Sonny Shields,

                                                           Petitioner—Appellant,

                                       versus

   Warden, FCI Beaumont,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CV-337


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          In 2011, Sonny Shields pleaded guilty to kidnapping resulting in the
   death of a person; he was sentenced to imprisonment for life. In 2019, he
   filed a 28 U.S.C. § 2241 petition in the Eastern District of Texas, where he
   was incarcerated at the time. He argued that he had been denied certain


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40753      Document: 00516132471          Page: 2    Date Filed: 12/15/2021




                                    No. 20-40753


   constitutional rights, that his plea was entered under duress because he had
   been threatened with the death penalty, and that he should have his sentence
   reduced. The district court found that Shields was challenging his conviction
   and sentence, but he had failed to show why 28 U.S.C § 2255 was inadequate
   to do so. See 28 U.S.C. § 2255(e). Because it could not reconstrue his
   petition as a § 2255 motion, the district court dismissed it.
          This court reviews a dismissal of a § 2241 petition de novo. Pack v.
   Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Pursuant to the savings clause of
   § 2255(e), a habeas petitioner may attack his conviction and sentence under
   § 2241 if § 2255 “is inadequate or ineffective to test the legality of his
   detention.” § 2255(e); see Reyes-Requena v. United States, 243 F.3d 893, 901
   (5th Cir. 2001). To show the inadequacy or ineffectiveness of a § 2255
   motion, a prisoner must demonstrate that (1) his petition raises a claim that
   is based on a retroactively applicable decision of the Supreme Court that
   establishes that he was convicted of a nonexistent offense; and (2) his claim
   was foreclosed when it should have been presented in his trial, direct appeal,
   or original § 2255 motion. See Reyes-Requena, 243 F.3d at 904. The petitioner
   has the burden of showing that the savings clause applies. Wilson v. Roy, 643
   F.3d 433, 435 (5th Cir. 2011).
          On appeal, Shields makes an assortment of complaints about his
   conviction, sentence, and the conditions of his confinement. However,
   Shields does not argue, much less show, that his petition is based on a
   retroactively applicable decision of the Supreme Court establishing his actual
   innocence or that his claim previously was foreclosed. See § 2255(e); Reyes-
   Requena, 243 F.3d at 904. Therefore, he has failed to carry his burden to
   demonstrate the inadequacy of the § 2255 remedy.
          AFFIRMED.




                                          2